DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2020 has been entered.
 
Amendment Entry
Applicant's amendment or response filed 09/01/2020 is acknowledged and has been entered.  Claims 1, 9, 15, and 19 have been amended. Claims 2, 5, 10-12, and 22-23 have been cancelled.  Accordingly, claims 1, 3-4, 6-9, and 13-21 are pending and are under examination.
Priority
This application is a continuation of 13/388654, filed 07/30/2010, which is a national stage application of PCT/CA2010/001176, filed 07/30/2010. This application claims the benefit of 61287253, 61230738, and 61230740, filed 12/17/20009, 08/02/2009, and 08/02/2009 respectively.  It is noted that in the Office Action mailed December 2, 2016, the priority date was determined to be December 17, 2009 for instant claims 16 and 17, which is the filing date of
provisional application No. 61/287,253. The priority date for claims 1, 3, 4, 6-9, 13-15, and 18-23 was determined to be August 2, 2009, the filing date of provisional Application Nos.
61/230,740, and 61/230,738.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-9, and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As originally filed, the specification does not provide support for the invention as now claimed:  “perimeter of said cell immobilization subregion is defined by a spatial extent of said cell-type-specific adherent material." Applicant's amendment, filed on 09/01/2020, asserts that no new matter has been added; however, the support provided does not discuss this phrase.
As such, the specification as filed does not provide a written description or set forth the metes and bounds of this phrase. The specification does not provide blazemarks or direction for the instant methods encompassing the above-mentioned limitations as they are currently recited. The instant claims now recite limitations which were not clearly disclosed in the specification as . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-4, 6-9, and 13-21  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear what spatial extent means and what the clause “perimeter of said cell immobilization subregion is defined by a spatial extent of said cell-type-specific adherent material" means.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims  1, 3, 4, 6, 8, 9, and 13-14  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leproust et al. (US20040152083A1) in view of  Zhu et al. (Lab on a Chip (9-2008), 8:2197-2205).
With respect to claim 1, Leproust, throughout the reference and especially at abstract and Figs. 1-3 teaches an apparatus (array unit 15) comprising a solid support (substrate 10) with an immobilization (arrays 12; 12a, 12b, 12c). Leproust at Fig. 1-3, [0024], [0047], and [0052]-[0053] shows an area, which can be an immobilization subregion, which has an adherent material 
Leproust does not teach cell type specific adherent material and a cell type specific adherent material.
However, Zhu et al. (abstract; page 2198, 3rd paragraph; page 2198, 5th & 6th paragraphs)) teach an apparatus for detecting an intracellular analyte, said apparatus comprising: a solid support (glass slide) comprising an immobilization region, said  immobilization region having provided thereon a cell specific adherent material (antibodies) for immobilizing one or more cells of a specific cell type (T cells, which are a specific strain) when said solid support is contacted with a cell-containing liquid sample; said immobilization region further comprising cell specific secondary receptors (antibodies) for binding cell specific intracellular analyte (IL-2, which was intracellular and now are secreted) that is uniquely associated with the cell type, such that both the adherent material and cell-specific secondary receptors are specific to the cell type.  Moreover, Zhu at Figures 1A-1C; page 2198, 3rd, 5th & 6th paragraphs teaches that both the adherent material and the cell type specific secondary receptors are coimmobilized within a common discrete immobilization region (the microarray area; see Fig. B) on said solid support (glass slides). Zhu at abstract teaches that measuring both these analytes allow for capturing t cell subsets and determining cytokine profiles of isolated cells and is an important immunology tool 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used T cell and IL-2 probes to immobilize specific T cells and IL-2 in a sample, as taught by Zhu in the apparatus of Leproust.
One of ordinary skill in the art would have been to have used T cell and IL-2 probes to immobilize specific T cells and IL-2 in a sample, as taught by Zhu in the apparatus of Leproust, because Leproust teaches an array to detect multiple targets and Zhu teaches that measuring both these analytes allow for capturing t cell subsets and determining cytokine profiles of isolated cells and is an important immunology tool for multi-paramedic analysis of T cell function with direct applications in diagnosis/monitoring of HIV and other infectious diseases. One would therefore be motivated to measure both analytes in order to aid in diagnosis of these diseases.
One of ordinary skill in the art would have a reasonable expectation of success, because Leprost teaches how to functionalize with proteins and one could adapt that for the specific proteins of Zhu.
Regarding claim 3, Zhu et al. (Abstract) teach that said adherent material comprises antibodies. 
 Regarding claim 4, Zhu et al. (Abstract) teach that said secondary receptors are immobilized to said adherent material, such that said secondary receptors are capable of specifically binding to the intracellular analyte (secreted INF-γ & IL-2) while being immobilized to the adherent material. 
 Regarding claim 6, Zhu et al. (Abstract) teach that said secondary receptors are selected from the group consisting of antibodies.    

Regarding claim 9, Leproust, throughout the reference and especially at abstract and Figs. 1-3 teaches an apparatus (array unit 15) comprising a solid support (substrate 10) with an immobilization (arrays 12; 12a, 12b, 12c), wherein said immobilization region and said additional immobilization regions form an array. Zhu et al. (Figures 1A-1C; page 2198, 5th & 6th paragraphs) teach that the apparatus further comprises one or more additional immobilization regions, wherein said immobilization region and said additional immobilization regions form an array; and wherein each immobilization region is selective to a different cell genus, species or strain. 
 Regarding claim 13, Zhu et al. (page 2198, 5th paragraph) teach that said solid support is a surface of a microwell.  
Regarding claim 14, Zhu et al. (Figures 1B-1D; page 2198, 3rd paragraph) teach that said solid support defines a first internal surface of a microfluidic channel.  

Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leproust et al. (US20040152083A1) in view of Zhu et al. (Lab on a Chip (9-2008) , 8:2197-2205), as applied to claim 1 or 14, and further in view of Cheng et al. (US 6,071,394).
Regarding claim 7, Leproust at claim 21 teaches that one target is a nucleic acid (polynucleotides).  
Leproust and  Zhu et al. fail to teach that said cells are prokaryotic cells (i.e. bacteria or archaea).
However, Cheng et al. (col. 4, lines 51-61) teach a microfluidic device for disrupting a cellular membrane of a cell, said device comprising: a microfluidic channel; a first electrode provided on one surface of said microfluidic channel, wherein the first electrode is etched in 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a prokaryote as a cell and a nucleic acid as an intracellular analyte, as taught by Cheng, in the device of Leproust, as modified by Zhu.
One of ordinary skill in the art would have been motivated to have used a prokaryote as a cell, as taught by Chen, and a nucleic acid as an intracellular analyte, as taught by Cheng and Leproust, in the device of Leproust, as modified by Zhu, because they are specific types of analytes and cells and Cheng describes a similar device.
One of ordinary skill in the art would have a reasonable expectation of success, because Cheng describes a similar device.
.
Claims 16-17 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Leproust et al. (US20040152083A1) in view of Zhu et al. (Lab on a Chip (9-2008) , 8:2197-2205) and  Cheng et al. (US 6,071,394), as applied to claim 15, and further in view of Glezer et al. (US 2003/0113713).
Regarding claim 16, Leproust, Zhu, and Cheng fail to teach that said first electrode comprises aluminum etched with a dense network of microscopic tunnels, and wherein an aluminum oxide dielectric layer is provided on said first electrode by electrochemical oxidation.  
However, Glezer et al. (¶96, ¶105) teach a microfluidic device that is used to measure analytes in a sample.  Glezer et al. (¶96) teach that the device comprises electrodes that may comprise a metal such as aluminum, which is preferably coated by a dielectric at one pole and teaches using aluminum oxide to coat the aluminum.  Glezer et al. (¶105) further teach that said electrodes may be etched to increase surface area, increase the binding capacity for the immobilization of reagents (e.g., lipid, protein or lipid/protein layers) or the binding of analytes, and/or alter the kinetics of electrochemical reactions at the electrode.  Thus, Glezer et al. teach 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used an aluminum electrode etched with a dense network of 
One of ordinary skill in the art would have been motivated to have used an aluminum electrode etched with a dense network of microscopic tunnels, and wherein an aluminum oxide dielectric layer is provided on said first electrode, as taught by Glezer,  in the device of Leproust , as modified by Zhu and Cheng, because Glezer et al. specifically teach that it is advantageous to increase the surface area of electrodes in microfluidic devices and further teach that etching is one method for doing so.  
.
One of ordinary skill in the art would have a reasonable expectation of success, because Glezer describes a similar device.
Regarding claim 17, Cheng et al. teach that said dielectric layer is in the range of approximately 100 nm.
Regarding claim 19, Cheng et al. (col. 15, lines 32-47) teach that said first electrodes and said second electrodes extend upstream of said immobilization region.  The rest of the claim limitations are intended use.  Since, the first electrodes and said second electrodes extend upstream of said immobilization region, the device is capable of having an electrical concentration zone upstream of said immobilization region for concentrating cells within said liquid sample when said liquid sample is contracted with said microfluidic channel, wherein said cells may be concentrated towards an upstream portion of said solid support prior to flowing said cells downstream to said immobilization region under the application of an electric field.
Regarding claim 20, Cheng et al. (col. 15, lines 48-64; claim 12) teach that said first and second electrodes each form a respective single conductive surface residing within said electrical concentration zone and said immobilization zone (the immobilization zone occurs on the 

Regarding claim 21, Cheng et al. (col. 15, lines 32-47) teach that the electrical concentration zone comprises additional electrodes provided on opposing sides of said microfluidic channel upstream of said first and second electrodes.  Cheng et al. (col. 11, lines 26-31) teach that cellular material may be concentrated electrically.  Further regarding claim 21, Cheng et al. (Figure 8B, 9B; col. 5, lines 37-53; col. 12, lines 12-25, lines 38-49) teach that said intracellular analyte includes nucleic acid and wherein said secondary receptors include DNA probes or synthetic DNA analog probes. This device is capable performing the intended use. Cheng et al. teach that said voltage pulses are capable of having an effective time duration and an amplitude for disruption of a cellular membrane of said immobilized cells (col. 4, lines 51-61; col. 11, lines 20-31).

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Leproust et al. (US20040152083A1) in view of Zhu et al. (Lab on a Chip (9-2008) , 8:2197-2205) and  Cheng et al. (US 6,071,394), as applied to claim 15, and further in view of Wheeler et al. (US 20090203063).
With respect to claim 18, Leproust, Zhu, and Cheng do not teach a transparent electrode.
However, Wheeler, throughout the reference and [0054], teaches a using a transparent electrode in order to allow optical analysis of the assays.
prima facie obvious at the time the invention was made, for one of ordinary skill in the art to use a transparent electrode, as taught by Wheeler,  in the device of Leproust as modified by Zhu and Cheng.
One of ordinary skill in the art would have been motivated to use a transparent electrode, as taught by Wheeler, in the device of Leproust as modified by Zhu and Cheng, in order to allow optical analysis of the assays.
One of ordinary skill in the art would have a reasonable expectation of success, because changing the color and material is routine.

Response to Arguments
In light of Applicant’s arguments and terminal disclaimer, the rejections are withdrawn. However, a search of the art yield these new rejections. The arguments are directed to the new amendments, which are addressed in the rejection.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US20070259346A1 (multiple binding molecules immobilized in each spot) and  WO2009/027932 (multiple binding molecules immobilized in each spot).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641